             Case 1:18-cr-00567-VSB Document 61 Filed 02/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                -against-                                      18 Cr. 567 (VSB)

CHRISTOPHER COLLINS,
CAMERON COLLINS, and
STEPHEN ZARSKY,
                        Defendants.



                       DECLARATION OF REBECCA M, RICIGLIANO

        1.      I am a partner at Crowell & Moring LLP, counsel for defendant Cameron Collins

in the above-captioned matter.

        2.      I submit this declaration in support of the motion by Christopher Collins,

Cameron Collins, and Stephen Zarsky (the “Defendants”) requesting that this Court order the

government to provide a bill of particulars. I further submit this declaration to provide the

certification required pursuant to Local Criminal Rule 16.1.

        3.      On December 10, 2018, the Defendants submitted a letter to the government

requesting a bill of particulars specifying a number of allegations in the Indictment.

        4.      On December 28, 2018, the government responded by letter, in which the

government voluntarily provided limited responses to certain of Defendants’ requests for

particulars but expressed its view that a bill of particulars is not required in this case. In its letter,

the government declined to respond to the remainder of the Defendants’ requests.

        5.      Defendants’ counsel conferred with the government in a good faith effort to

resolve the issues raised by the Defendants’ motion for a bill of particulars but were unable to

reach an agreement.
          Case 1:18-cr-00567-VSB Document 61 Filed 02/08/19 Page 2 of 2




Dated: February 7, 2019             Respectfully submitted,


                                    Rebecca M. Ricigliano (j
                                    CROWELL & MORING LLP
                                    590 Madison Avenue, 20th Floor
                                    New York, New York 10022
                                    Telephone: (212) 895-4268
                                    Email: rricigliano@crowell.com

                                    Thomas A. Flanusik
                                    Patrick S. Brown (admitted pro hac vice)
                                    CROWELL & MORING LLP
                                    1001 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Telephone: (202) 624-2530
                                    Email: thanusik@crowell.com

                                    Attorneys for Cameron Collins

                                    Jonathan B. New
                                    BAKER HOSTETLER LLP
                                    45 Rockefeller Plaza
                                    New York, New York 10111
                                    Telephone: (212) 589-4650
                                    Email: jnew@bakerlaw.com

                                    Jonathan R. Barr (admitted pro hac vice)
                                    Kendall E. Wangsgard
                                    BAKER HOSTETLER LLP
                                    1050 Connecticut Avenue NW
                                    Washington, DC 20036
                                    Telephone: (202) 861-1534
                                    Email: jbarr@bakerlaw.com

                                    Attorneys for Christopher Collins

                                    Mauro M. Wolfe
                                    Amanda L. Bassen
                                    DUANE MORRIS LLP
                                    1540 Broadway
                                    New York, New York 10036
                                    Telephone: (212) 692-1017
                                    Email: mmwolfe@duanemorris.com

                                    Attorneys for Stephen Zarsky
